Citation Nr: 1509336	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, granted the Veteran's claim and assigned at 30 percent rating with an effective date of December 10, 2007.  

The Veteran filed a Notice of Disagreement (NOD) to the assigned evaluation in September 2008, and requested an increase in his initial rating.  As the Veteran disagreed with an initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased rating for already service-connected disability). 

In December 2008, the RO increased the percentage of disability from 30 percent to 50 percent disabling for the Veteran's PTSD, effective December 10, 2007.  However, as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by the law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).  

In April 2013, the Veteran and his friend testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing.  A copy of the hearing transcript is contained within the record.  

The Board notes that the Veteran also has a paperless claims file on Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the Virtual VA file reveals the April 2013 hearing transcript.  The remainder of the documents in the Virtual VA file and VBMS are either irrelevant or duplicative of the documents contained with the paper file.  

At the 2013 Board hearing, the issue of entitlement to service connection for coronary artery disease as secondary to Agent Orange exposure was raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2014).  

The Board finally notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rather, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The record in this case indicates that the Veteran filed a claim for TDIU (due to PTSD) in February 2009.  In a January 2010 rating decision, the RO denied the claim.  The Board points out that the matter of the Veteran's entitlement to a TDIU due to PTSD was, and is, essentially, a component of his claims for higher ratings for PTSD-inasmuch as he is seeking either the maximum 100 percent rating, or alternatively, a TDIU, from the earliest possible date.  Therefore, in light of Fenderson and Rice, the Veteran is presumed to seek the maximum available benefit for a disability and the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU.





FINDINGS OF FACT

1.  From December 10, 2007, the Veteran had severe and chronic PTSD resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, mood, due to such symptoms as suicidal ideation, impaired impulse control, including unprovoked irritability, difficulty in adapting to stressful circumstances (including work); and inability to establish and maintain effective relationships. 

2.  From December 10, 2007, the Veteran has been unable to obtain or maintain substantially gainful employment as a result of his PTSD.  



CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3., 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a 100 percent rating for PTSD are not met at any time since the grant of service connection for this disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, from December 10, 2007, are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation for this disability following the grant of service connection. Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA as to the issue adjudicated herein.  Notwithstanding this fact, November 2008 and September 2009 letters provided the Veteran with the notice required for increased rating claims set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom; Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes service treatment records, VA outpatient treatment records, private treatment records, and Social Security Administration records that address disabilities not on appeal and the VA examination reports.  

With regard to the Veteran's claim for an increased rating for PTSD, he was provided appropriate VA examinations in August 2008, October 2009, and January 2012.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since his last examination in January 2012 nor has the Veteran alleged that any change in severity has occurred.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if that provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3,103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. at 488.  Here, during the April 2013 hearing, the undersigned Veterans Law Judge stated the issue on appeal as a rating increase for service-connected PTSD.  Also, the undersigned identified a second issue of coronary artery disease, secondary to herbicide exposure that had not been adjudicated by the AOJ.  The undersigned solicited testimony from the Veteran and his friend and addressed specific pieces of evidence, such as VA examinations, that were pertinent to the Veteran's claim on appeal.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  

II.  Higher Ratings for PTSD

The Veteran seeks an initial evaluation in excess of 50 percent for his service-connected PTSD.  He contends that his PTSD symptomatology is more severe than the currently assigned evaluation represents.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

Consideration is given to the potential application of the various provisions.  38 C.F.R. § Parts 3 and 4, whether or not they are raised by the Veteran as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000)(holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

Specific Schedular Criteria

PTSD is rated and evaluated under VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

The current 50 percent disability rating requires: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires: 

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31-40 is assigned where there is some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV, 38 C.F.R. §§ 4.125, 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider the disabling effects of the personality disorder and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 244.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).



Analysis

By way of history, the RO initially found the Veteran was service connected for PTSD and assigned a 30 percent rating in June 2008, effective December 10, 2007.  The RO increased the assigned rating from 30 percent to a 50 percent rating in December 2008 and continued thereafter.  With regard to the 50 percent rating, the RO explained that he was awarded the increase on the basis of occupational and social impairments, such as flattened affect, circumstantial or stereotyped speech, panic attacks more than once a week, impaired judgment, and difficulty maintaining effective work and social relationships.  A GAF score of 55 assigned by the VA examiner August 2008; A GAF score of 60 was assigned in October 2009; and a GAF score of 65 was assigned in February 2012.  

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, for PTSD is warranted from the December 20, 2007 effective date of the award of service connection. 

Collectively, the testimony presented during the April 2013 hearing by the Veteran and his friend, the contemporaneous mental health records, the VA examinations from August 2008, October 2009 and January 2012, as well as the private examination conducted in August 2010, have all indicated that, since December 2007, the Veteran has experienced psychiatric symptoms such as chronic sleep disturbance, impaired impulse control, and difficulty in adapting to stressful circumstances, including the inability to maintain employment, which demonstrate the basis for a 70 percent rating since the date of the effective award.  

The record reflects that the occupational and social impairments for such a rating were consistently shown throughout the record.  In this regard, depression and severe sleep disturbances were shown as early as March 2005 as the Veteran was noted to have feelings of anger, irritability, depression, frequent nightmares and intrusive thoughts, sadness, and hypervigilance.  

A July 2005 VA progress note by a staff psychologist indicated that the Veteran reported increasingly intrusive daytime memories with accompanying vivid images, nightmares, "lengthy flashbacks," extreme hypervigilance, fear, anger, depression with social isolation, and suicidal thoughts with concern that he may harm others if they treat people unfairly.  The Veteran further reported lack of joy and motivation, guilt, anxiety, and attention and concentration deficits when under stress.  The psychologist determined that the Veteran could no longer perform occupational duties and could not sustain meaningful employment.  A GAF score of 39 was assigned. 

A February 2008 psychiatry service progress note reported the Veteran experienced nightmares about Vietnam.  The Veteran expressed the feeling that he did not "have a life" and the feeling had been present since his time in service.  The Veteran reported problems with memory and appetite and the psychiatrist assessed the Veteran with a GAF score of 43. 

In June 2008, a VA psychiatry note reflected the Veteran had an increasing number of flashbacks, intrusive thoughts, nightmares, memory disturbances and difficulty concentrating.  The Veteran reported suicidal thoughts "and some plans," problems with his short-term memory, and panic attacks that occurred twice a month that required visits to the hospitals for an evaluation of his heart.  The psychiatrist determined that the Veteran was unable to work due to his mental condition and evaluated him with a GAF score of 41.  

In addition to the VA medical records noted above, with regard to the August 2008 examination, the examiner reported that the Veteran had chronic flashbacks and nightmares related to his service in Vietnam, poor sleep, loss of interest in activities he previously found enjoyable, and the activities he did participate in were primarily isolative.  

A second VA examination conducted in October 2009 reported that the Veteran continued to experience nightly problems with nightmares that resulted in him waking early in the morning around 2 o'clock and being unable to return to sleep.  The Veteran stated he spent most of his time alone in his room and he complained of intermittent suicidal ideations.  He reported that he was going to cut his wrists or shoot himself but he did not have the ability to do so.  The examiner reported that the Veteran had a history of chronic suicidal ideation that continued.  The examiner further reported that the Veteran had limited social functioning and his prognosis remained guarded due to his advancing age.  

In August 2010, a private psychological evaluation reflected the Veteran's complaints of recurrent intrusive thoughts, flashbacks on a nightly basis and night sweats.  The Veteran was noted to have a sense of a foreshortened future and marked problems with insomnia and terminal waking.  The Veteran reported difficulties with concentration.  The psychologist found the Veteran had a history of intensive avoidance of thoughts, feelings, conversation, activities, and places and people associated with his traumatic experiences.  A restricted range of affect was also reported to be intermittently apparent.  Intermittent, ongoing suicidal ideation, and homicidal ideation were reported.  A GAF score between 31- 40 was assigned.  

In the most recent VA examination, conducted in January 2012, the examiner noted that the Veteran had been medically retired since 1997, he had recurrent and distressing recollections of traumatic events, recurrent dreams of events, efforts to avoid thoughts, feelings or conversations, feelings of detachment, restricted range of affect, irritability and outbursts of anger, and difficulty concentrating.  Anxiety, suspiciousness, mild memory loss, flattened affect, and disturbances of motivation and mood were all noted by the examiner.  

At the April 2013 hearing, the Veteran testified that he experienced a lack of sleep and nightmares due to his service-connected PTSD.  He also testified that his heart hurt all the time and he thought the pain may be caused by anxiety.  The Veteran testified that he did not get along with people and did not like to be around them.  The Veteran stated he stayed away from people because he did not feel that he could control himself.  As an example, the Veteran stated that he had previously hurt someone when he punched a man who walked through his yard, further noting that he had not shot his gun because he was not able to get to his pistol in time.  When asked if he ever considered hurting himself, the Veteran responded that he tried to pick up a pistol once but it fell to the floor and he was unable to pick it up.  The Veteran's friend testified that the Veteran was unpredictable and would "fly off the handle" for no reason.  The Veteran stated his wife had left him 10 to 15 years prior to the hearing because she told him he was acting strange.  He stated he would get up late at night and walk around the outside of the house with a pistol.  

Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for PTSD from the date of the grant of service connection, December 10, 2007.  In making this determination, although review of the clinical evidence associated with the claims file does not reveal clinical evidence documenting all of the symptoms for a 70 percent rating listed in the General Rating Formula, the symptoms listed in the criteria are meant not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  See, e.g., Mauerhan.  

For example, the Veteran suffered noted deficiencies at work as detailed in the July 2005 progress note, which reflected that he could no longer perform occupational duties or sustain meaningful employment.  The June 2008 VA psychiatry note similarly reflected that the Veteran was unable to work due to his mental condition.  Deficiencies in mood, such as thoughts of suicidal ideation, were evidenced in the July 2005 progress note.  The October 2009 examination detailed the Veteran's thoughts of either cutting his wrists or shooting himself, and the August 2010 evaluation reported intermittent ongoing suicidal ideations.  Deficiencies in mood were also documented in the July 2005 progress note with fear, anger, and depression.  Difficulty thinking was reported in a June 2008 psychiatry note with reports of memory disturbances, intrusive thoughts and difficulty concentrating.  The inability to maintain effective relationships was detailed in the testimony presented in the April 2013 hearing by the Veteran and the Veteran's friend who testified to the Veteran's unpredictable behavior that resulted in his wife leaving him, reports of the Veteran punching a man who walked through his yard, and late night walks outside around the house with a pistol. 

Moreover, the medical evidence of record documents an inconsistent fluctuation in assigned GAF scores throughout the history of the Veteran's treatment.  As previously noted, the GAF scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM-IV.  The Veteran was reported to have a GAF score of 39 in July 2005, which reflects major impairment in several areas or some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech.  The Veteran's GAF score increased to 43 in February 2008, which noted serious symptoms such as suicidal ideation or obsessional rituals, or any serious impairment in social or occupational functioning.  The GAF score decreased four months later in June 2008, where it was reported the Veteran had a GAF score of 41.  The Veteran's GAF score increased to a score of 55 in 2008, indicating moderate symptoms and difficulty in social and occupational functioning and continued to increase to a score of 60 in October 2009.  However, in August 2010, the Veteran's GAF score was reported to be 31-40, again, noting that the Veteran had major impairments in several areas.  The severity of the GAF scores throughout the medical record are further evidence of the Veteran's deficiencies in most areas such as psychological, social and occupational functioning, and serve as additional evidence of the degree of the symptoms that warrant an assigned rating of 70 percent. 

It is the impact of a Veteran's psychiatric symptoms on occupational and social functioning that is of primary importance, and from the clinical evidence, and statements of the Veteran attesting to his problems with PTSD over the years due to his documented combat service in Vietnam, by a preponderance of the evidence the criteria for a 70 percent rating were met from December 10, 2007.

As for whether a 100 percent rating may be assigned, while the Veteran's psychiatric symptoms clearly reflect diminished social and occupational functioning, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent disability rating.  In this regard, the examiner who conducted the February 2012 VA psychiatric examination was provided the opportunity, in check list fashion, to indicate which specific rating criteria as listed under the General Rating Formula for evaluating psychiatric disability were met and did not indicate that any of the criteria for a 100 percent rating; that is, this examination included the specific assessment by the examiner that PTSD did not result in symptoms like gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

Review of the reports from the other VA psychiatric examinations and VA outpatient treatment also do not reveal that the criteria for a 100 percent rating are shown to any significant degree, and the evidence of record otherwise weighs against a conclusion that the Veteran has symptoms of PTSD that more nearly approximate the criteria for a 100 percent rating.  In this regard, while the Veteran has experienced suicidal ideations, they did not result in persistent danger of hurting himself or others and he was nonetheless shown have a relationship with his friend, with whom he would visit or speak to on the phone.  The Veteran's friend also testified at the hearing that the Veteran attended church every Sunday. 

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service-connected PTSD are not met, the Board again has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan.

The Board further finds that while that none of the GAF scores assigned since the effective date of the award of service connection provide a basis for the maximum, 100 percent rating for PTSD, they are clearly additional evidence that weighs in favor of the assignment of a 70 percent disability rating for service-connected PTSD.  In this regard, the Board notes that the lowest GAF score assigned was between 31-40, as reflected in the August 2010 private examination.  While a GAF score between 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, it does not signify total impairment in either occupational or social areas.  DSM-IV, 38 C.F.R. §§ 4.125, 4.130.  See also, Carpenter, 8 Vet. App. at 242-244.  Additionally, this GAF score between 31 to 40 appears to be most reflective of the symptoms and overall disability picture when the Veteran's PTSD has been at its maximum level of severity since the award of service connection.  

In short, based on the foregoing, the Board finds that since the December 10, 2007, effective date of the award of service connection for PTSD, the Veteran's psychiatric symptomatology has not most closely approximated the criteria for a 100 percent rating.  As such, the criteria for the maximum, 100 percent rating have not been met, to include on the basis of a staged rating pursuant to Fenderson.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected PTSD disability as well as the testimony provided by his friend.  The Board notes that both the Veteran and his friend are competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent clinical evidence offering detailed specific findings is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected PTSD.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent clinical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected PTSD.

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to his service-connected PTSD.  There are no additional symptoms of the service-connected disability at issue.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected PTSD. As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For all of the foregoing reasons, there is no basis for a 100 percent rating of the Veteran's PTSD, to include on the basis of a staged rating pursuant to Fenderson.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a 100 percent rating at any time since the grant of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App, 49, 53-56 (1990).

However, the Board has considered whether the Veteran is capable of obtaining and maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  As a result of the decision above which awards a 70 percent rating for PTSD for the entire appeal period, the Veteran is eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Here, the Veteran stated in a Statement in Support of his Claim in February 2009, that he was unable to work due to his diagnosis of PTSD.  In January 2010, the RO denied the Veteran's claim on the basis that he was not precluded from obtaining or engaging in substantially gainful employment.  

Pursuant to Social Security Administration records, the Board notes the Veteran was last gainfully employed in 1998, at which time he medically retired due to chronic and severe neck, left arm and leg, and back pain.  

As noted above, in July 2005 and June 2008, VA staff psychologists determined that the Veteran could no longer perform occupational duties, he could no long sustain meaningful employment, and he was unable to work due to his mental condition.  Additionally, at the April 2013 hearing, the Veteran testified that although he wanted to work, he would regularly have attacks where he felt frozen in place and he would go to a quiet spot to be by himself with no one around him to sit in silence.  

Based upon the credible information provided, the Board finds that the Veteran has not worked in substantially gainful employment at any time during the appeal period.  The record contains multiple statements from VA psychologists who stated that the Veteran was unemployable due to his diagnosis of PTSD, which is consistent with the Veteran's statements that he cannot maintain employment.  Given the above, and resolving all doubt in the Veteran's behalf, the Board concludes that the Veteran has been unemployable due to PTSD throughout the entire appeal period due to service-connected PTSD.  The claim of entitlement to TDIU, effective for the entire appeal period is granted.  


ORDER

1.  For the period from December 10, 2007, entitlement to a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

2.  Entitlement to a rating in excess of 70 percent for PTSD is denied. 

3.  The claim of entitlement to TDIU is granted.  




____________________________________________
MARJORIE AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


